 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA MAR 1 8 2020
BILLINGS DIVISION Clerk, U S District Court
District wine
UNITED STATES OF AMERICA,
Case No. CR 15-52-BLG-SPW
Plaintiff,
VS. ORDER
COLTON WAYNE NEAL,
Defendant.

 

 

An Administrative Order was filed by the Acting Chief Judge Morris on
March 16, 2020, regarding COVID-19 and the advised precautions to reduce the
possibility of exposure to the virus and slow the spread of the disease. See also The
President’s Coronavirus Guidelines for America, CDC, 2 (2020), (recommending
canceling events involving ten or more people) https://www whitehouse gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that the Revocation Hearing set for Friday,
March 20, 2020 at 9:30 a.m. is VACATED.

IT IS FURTHER ORDERED that the Revocation Hearing is reset for Friday,

April 17, 2020 at 3:30 p.m.
The Clerk of Court is directed to notify counsel and the U.S. Marshals Service
of the making of this Order.
fA
DATED this JS day of March, 2020.

5 Ee me
RUSAN P. WATTERS

U.S. DISTRICT COURT JUDGE
